Citation Nr: 1519062	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  06-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 2005, for the assignment of a total disability rating based individual unemployability (TDIU) due to service-connected disability.  

2.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for deep vein thrombosis of the right and left legs, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for osteoarthritis of the right and left knees, to include as secondary to service-connected PTSD.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and R.H.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified, in part, on his claim for an earlier effective date for the assignment of a TDIU at a March 2009 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The Board previously remanded the appeal in July 2009, September 2011, October 2012, April 2013, and December 2013.  Although the Board regrets the additional delay, for the reasons discussed below, an additional remand is unfortunately required.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that it remanded the claim of service connection for heart disease in December 2013 for the promulgation of a Statement of the Case (SOC) on that issue.  Such an SOC was promulgated in August 2014, and the Veteran perfected his appeal as to that issue by filing a timely Substantive Appeal later that same month.  However, as part of that Substantive Appeal, he requested a hearing before a VLJ of the Board at the local RO (i.e., a Travel Board hearing).  The Board notes that the heart disease claim was not one of the issues discussed at the March 2009 hearing, and nothing indicates the Veteran has withdrawn this hearing request.  

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Consequently, a remand is required to comply with this hearing request.

The Board does wish to notify the Veteran that, under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  Therefore, if a new hearing discusses his claim for an earlier effective date for TDIU and is conducted by a person other than the VLJ who conducted the March 2009 hearing, then a panel decision would be required in this case.  Id; see also 38 U.S.C.A. § 7102, 7107(c).  Under such circumstances, the Veteran would then have to make the determination as to whether a third hearing is desired.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (A claimant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.).

The Board further notes that the Veteran's hypertension, deep vein thrombosis, bilateral knee arthritis, and fibromyalgia claims were all denied by a July 2014 rating decision.  In an April 2015 statement, the Veteran's representative expressed disagreement with these denials.  The Board accepts this statement as a timely notice of disagreement (NOD) with respect to the July 2014 rating decision.  See 38 U.S.C.A. §§ 20.201, 20.302.  However, the record does not reflect an SOC has, as yet, been promulgated with respect to these claims.  In Manlincon v. West, 12 Vet. App. 238   (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but an SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  Stated another way, under the circumstance, the Board has no discretion and is obligated to remand the issue to the RO for issuance of an SOC on these issues.  

As the Board is remanding the other appellate claims, the TDIU claim too must be remanded because the matters addressed in the Travel Board hearing and/or the SOC may impact the earlier effective date claim for TDIU presently within the Board's jurisdiction.  In other words, the TDIU claim is inextricably intertwined with these claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point be premature.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the hypertension, deep vein thrombosis, bilateral knee arthritis, and fibromyalgia claims; and advise him of the time period in which to perfect an appeal as to these claims.

2.  Schedule the veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After completing any additional development deemed necessary, the case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

